                 Case 2:19-cv-02036-RSM Document 45 Filed 12/29/20 Page 1 of 5




 1                                                                 The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9                                                        CASE NO. 2:19-cv-02036-RSM
10 LASSANA MAGASSA,                                       STIPULATED MOTION TO EXTEND
                                                          DEFENDANTS’ DEADLINE BY
11                                 Plaintiff,             WHICH TO FILE A REPLY IN
12                                                        SUPPORT OF THEIR RENEWED
                            v.
                                                          MOTION TO DISMISS
13 CHAD F. WOLF, in his Official Capacity as
     Acting Secretary of the Department of                Noted for Consideration:
14 Homeland Security, et al.,                             December 28, 2020
15
                                   Defendants.
16
17
            COMES NOW Defendants Chad F. Wolf, David Pekoske, Mark Morgan, William Barr,
18
     Christopher Wray, and Charles Kable, all in their official capacities (“Defendants”), through
19
20 their counsel Antonia Konkoly, Trial Attorney, U.S. Department of Justice, and Plaintiff Lassana
21 Magassa, through his counsel Christina Jump, in this stipulated motion to extend Defendants’
22 deadline to file a Reply memorandum in further support of their renewed Motion to Dismiss,
23
     Dkt. No. 40, through and including January 11, 2021.
24
            The grounds for this motion are as follows:
25
26          1.       On September 24, 2020, following the Court’s order granting in part and denying
27
28
     STIPULATED MOTION TO EXTEND                                  U.S Department of Justice
     DEFENDANTS’ REPLY DEADLINE - 4                               1100 L Street NW
                                                                  Washington, DC 20005
     2:19-cv-02036-RSM                                            (202) 514-2395
                 Case 2:19-cv-02036-RSM Document 45 Filed 12/29/20 Page 2 of 5




 1 in part Defendants’ first Motion to Dismiss, see Dkt. No. 36, the Court entered an order setting a
 2 schedule for further proceedings in this matter. Dkt. No. 38. Pursuant to this schedule, Plaintiff
 3
     filed an Amended Complaint on October 16, 2020, Dkt. No. 39, and Defendants filed a renewed
 4
     Motion to Dismiss on November 16, 2020, Dkt. No. 40.
 5
 6          2.       Per the Court’s September 24, 2020 scheduling order, Plaintiff’s Opposition to

 7 Defendants’ renewed motion was originally due on December 7, 2020; however, on November
 8
     24, 2020 Plaintiff requested, and on November 25, 2020 the Court granted, an extension of this
 9
     deadline to December 29, 2020. Dkt. Nos. 41, 42. Plaintiff will, thus, file his Opposition by
10
11 tomorrow.
12          3.       Defendants joined Plaintiff’s extension motion on the condition that their Reply
13
     deadline be concomitantly extended to January 11, 2021. However, while the extension motion
14
     noted this agreement, Dkt. No. 41 ¶ 2, the corresponding proposed order—which the Court
15
16 subsequently entered—did not include this relief.
17          4.       Accordingly, the parties now move the Court to extend Defendants’ deadline to
18 file their Reply memorandum in further support of their renewed Motion to Dismiss, through and
19
     including January 11, 2021.
20
            5.       The parties respectfully submit that the stipulated relief is supported by good
21
22 cause and in the interest of judicial economy, in that it will not prolong the resolution of this
23 matter, but will afford Defendants adequate time in which to prepare a fulsome Reply.
24
     Additionally, as explained above, although this date was inadvertently omitted from the proposed
25
     order attached to the parties’ last stipulated motion, the extension is necessitated by the extension
26
27 of Plaintiff’s Opposition deadline, and was included as part of the parties’ negotiated agreement
28
     STIPULATED MOTION TO EXTEND                                   U.S Department of Justice
     DEFENDANTS’ REPLY DEADLINE - 4                                1100 L Street NW
                                                                   Washington, DC 20005
     2:19-cv-02036-RSM                                             (202) 514-2395
              Case 2:19-cv-02036-RSM Document 45 Filed 12/29/20 Page 3 of 5




 1 for a reasonable schedule for the briefing of Defendants’ renewed motion.
 2
 3
     DATED this 28th day of December, 2020.
 4
                                                       Respectfully submitted,
 5
 6
                                                       JEFFREY BOSSERT CLARK
 7                                                     Acting Assistant Attorney General
 8
                                                       TONY COPPOLINO
 9                                                     Deputy Branch Director
10                                                     BRIGHAM J. BOWEN
11                                                     Assistant Branch Director

12                                                            /s/ Antonia Konkoly
                                                       Antonia Konkoly
13
                                                       Trial Attorney
14                                                     U.S. Department of Justice
                                                       Civil Division, Federal Programs Branch
15                                                     1100 L St. NW, Room 11110
16                                                     Washington, DC 20005
                                                       (202) 514-2395 (direct)
17                                                     (202) 616-8470
                                                       antonia.konkoly@usdoj.gov
18
19                                                     Counsel for the Official Capacity
                                                       Defendants
20
21
                                                       /s/ Charles D. Swift
22                                                     /s/ Christina A. Jump
                                                       Charles D. Swift
23                                                     Counsel for Plaintiff
24                                                     WA State Bar No. 41671
                                                       Christina A. Jump
25                                                     Pro Hac Vice Counsel for Plaintiff
                                                       TX State Bar No. 00795828
26                                                     833 E. Arapaho Rd., Suite 102
27                                                     Richardson, TX 75081
                                                       Tel: (972) 914-2507
28                                                     Fax: (972) 692-7454
     STIPULATED MOTION TO EXTEND                              U.S Department of Justice
     DEFENDANTS’ REPLY DEADLINE - 4                           1100 L Street NW
                                                              Washington, DC 20005
     2:19-cv-02036-RSM                                        (202) 514-2395
              Case 2:19-cv-02036-RSM Document 45 Filed 12/29/20 Page 4 of 5




 1                                             cswift@clcma.org
                                               cjump@clcma.org
 2
 3                                             /s/ Alisa R. Brodkowitz
                                               Alisa R. Brodkowitz
 4                                             Local Counsel for Plaintiff
                                               WA State Bar No. 31749
 5
                                               Friedman | Rubin PLLP
 6                                             1109 1st Ave., Ste. 501
                                               Seattle, WA 98101
 7                                             Tel: (206) 501-4446
 8                                             Fax: (206) 623-0794
                                               alisa@friedmanrubin.com
 9
                                               Counsel for the Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     STIPULATED MOTION TO EXTEND                       U.S Department of Justice
     DEFENDANTS’ REPLY DEADLINE - 4                    1100 L Street NW
                                                       Washington, DC 20005
     2:19-cv-02036-RSM                                 (202) 514-2395
              Case 2:19-cv-02036-RSM Document 45 Filed 12/29/20 Page 5 of 5




 1                                               ORDER
 2          Pursuant to the parties’ motion, and the parties having stipulated and agreed, and the
 3
     Court finding good cause, it is hereby ORDERED that Defendants shall file their Reply
 4
     memorandum in further support of their renewed Motion to Dismiss, Dkt. No. 40, on or before
 5
 6 January 11, 2021.
 7          Dated this 29th day of December, 2020.
 8
 9
10
11                                                A
                                                  RICARDO S. MARTINEZ
12                                                CHIEF UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     STIPULATED MOTION TO EXTEND                                 U.S Department of Justice
     DEFENDANTS’ REPLY DEADLINE - 4                              1100 L Street NW
                                                                 Washington, DC 20005
     2:19-cv-02036-RSM                                           (202) 514-2395
